                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                    MCLAUGHLIN & STERN, LLP                           ELECTRONICALLY FILED
                                                  FOUNDED 1898
                                                                                      DOC #:
                                                                                      DATE FILED: 12/5/2019
        BRETT R. GALLAWAY                    260 MADISON AVENUE               MILLBROOK, NEW YORK
               Partner                     NEW YORK, NEW YORK 10016           GREAT NECK, NEW YORK
   bgallaway@mclaughlinstern.com                (212) 448–1100               WEST PALM BEACH, FLORIDA
           (212) 448-1100                     FAX (212) 448–0066                 NAPLES, FLORIDA
                                            www.mclaughlinstern.com


                                                                    December 4, 2019

By ECF
                                              Application GRANTED. The initial pretrial conference, scheduled
The Honorable Lorna G. Schofield              for December 12, 2019, is adjourned to December 19, 2019, at
United States District Court                  10:40 a.m.
Southern District of New York
40 Centre Street, Room 1106                   Dated: December 5, 2019
New York, New York 10007                             New York, New York

               Re:            Boyce v. Verizon Communications, Inc.
                              Case No.: 1:19-cv-08976 (LGS)

Dear Judge Schofield:

        We represent the Plaintiff in the above-referenced matter. Pursuant to Your Honor’s
Individual Rule (I)(B)(2) and on consent of all parties, we write to request an adjournment of the
upcoming initial pretrial conference, currently scheduled for December 12, 2019. See Dkt. No.
14. I am lead counsel for the Plaintiff in this matter and will be travelling out-of-state on that day.
We understand that the Court is available to schedule pretrial conferences on Thursdays. We
therefore request that the initial pretrial conference be adjourned until December 19, 2019; January
16, 2020; January 23, 2020; January 30, 2020; or until a time thereafter that is convenient for the
Court. I have confirmed that Defendant’s counsel is available on those dates and consents to the
adjournment of the conference. This is the parties’ second request for such an extension, this
adjournment does not affect any future deadline, and there are no additional upcoming scheduled
appearances before the Court.

               We thank the Court for its time and consideration with regard to this request.

                                                            Respectfully submitted,

                                                              /s/
                                                            Brett R. Gallaway, Esq.
                                                            McLaughlin & Stern, LLP
                                                            260 Madison Avenue
                                                            New York, New York 10016
                                                            Tel: 212-448-1100
                                                            Fax: 212-448-0066
                                                            Attorneys for Plaintiff

Cc via ECF: Defendant’s counsel



{N0084738.1}
